Citation Nr: 1438583	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-00 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a residual scar of the left hand with neuropathic pain syndrome.

2.  Entitlement to a rating in excess of 10 percent for sensory loss of the left palmar digital nerves.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

4.  Entitlement to service connection for residuals of a battery acid injury to the left eye or ear.

5.  Entitlement to service connection for tinea pedis, claimed as rash on the feet. 

6.  Entitlement to service connection for a rash of the arms, trunk, and chest. 

7.  Entitlement to service connection for upper respiratory infections (URIs). 

8.  Entitlement to service connection for tonsillitis. 

9.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1963 to December 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The December 2009 rating decision on appeal included denials of claims for entitlement to service connection for bilateral hearing loss and tinnitus.  Although the May 2010 notice of disagreement initiated appeals with respect to these claims, service connection for bilateral hearing loss and tinnitus was granted in a December 2011 rating decision, effective January 2, 2009.  The award of service connection constitutes a full grant of the benefits sought on appeal and these claims are not before the Board. 

The issues of entitlement to increased ratings for a residual scar and sensory loss of the left hand are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran does not have a chronic acquired psychiatric disorder, to include PTSD.

2.  The Veteran does not have any chronic residuals from a battery acid injury, to include disabilities of the left eye or ear.

3.  The Veteran does not have a chronic rash of the feet.

4.  The Veteran does not have a chronic rash of the arms, trunk, or chest. 

5.  The Veteran does not have chronic URIs. 

6.  The Veteran does not have a chronic disability of the tonsils. 

7.  The Veteran does not have hemorrhoids.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).

2.  Residuals of a battery acid injury to the left eye or ear were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

3.  A chronic rash of the feet was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4. A chronic rash of the arms, trunk, and chest was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

5.  Chronic URIs were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

6.  Tonsillitis and any associated residuals were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

7.  Hemorrhoids were not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 


Psychiatric Disorder

The Veteran contends that service connection is warranted for an acquired psychiatric disorder (specifically claimed as PTSD) as it was incurred due to stressors during his active duty Navy service in the Republic of Vietnam.  He has reported stressors including seeing the dead bodies of Marines killed in combat and experiencing racism.  

After review of the evidence, the Board finds that the record does not establish the presence of a psychiatric disorder.  Regarding the Veteran's specific contentions of PTSD, service connection for PTSD initially requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); 38 C.F.R. § 3.304(f) (2013).  Although the Veteran has provided lay evidence in support of his claim, the Board finds that his statements are outweighed by the competent medical evidence against the finding of a current disability. 

Service and post-service medical records are devoid of any evidence of treatment for a psychiatric disorder.  Although the Veteran reported experiencing nervous trouble on the August 1963 enlistment report of medical history, service records contain no indications that he experienced psychiatric disturbance during active duty and he was psychiatrically normal at the November 1972 separation examination.  The Veteran has also not received any treatment for psychiatric complaints in the more than 40 years that have passed since his discharge from service.

In May 2011, the Veteran was provided a VA psychiatric examination at which time he denied experiencing any major psychiatric problems.  Based on an examination of the Veteran and review of the claims file, the May 2011 VA examiner concluded that the Veteran did not meet the criteria for any DSM-IV psychiatric disorder.  The Veteran experienced mild and transient symptoms of depression and anxiety, but clearly did not meet the criteria for a diagnosis of PTSD due to a lack of avoidance and persistent arousal symptoms.  He also did not report significant impairment due to depression and did not meet the criteria for a diagnosis of major depressive disorder or any other psychiatric condition.  The examiner further noted that that the Veteran reported a generally good attitude and mood and generally functioned fairly well.  In short, there is no competent medical evidence of PTSD or any other psychiatric disorder at any time during the claims period. 

The Board has considered the statements of the Veteran.  In a January 2011 correspondence accompanying his substantive appeal, the Veteran reported that he experienced nightmares, night sweats, crying spells, and had few friends and social activities.  His lay statements are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD or any other acquired psychiatric disorder.  He is competent to identify and explain the psychiatric symptoms that he observes and experiences, such as nightmares and crying spells, but the disability on appeal requires more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The May 2011 VA examiner, a medical professional, concluded that the Veteran did not meet the criteria for any psychiatric condition based on a complete review of the evidence, including the Veteran's reports of transient depression and anxiety when he was reminded of his military service.  The Veteran is clearly not competent to diagnose himself with a specific psychiatric disorder and the competent medical evidence, including the opinion of the VA examiner, outweighs his lay statements in support of the claim.  Thus, the weight of the medical and lay evidence of record establishes that the Veteran does not have PTSD or any other acquired psychiatric disorder and the claim must be denied.  


Residuals of a Battery Acid Injury, Skin Disabilities, URIs, Tonsillitis, and Hemorrhoids

The Veteran contends that service connection is warranted for the residuals of several injuries incurred during active duty service.  Although service records document instances of injuries during service related to the claims filed by the Veteran, the evidence does not establish the presence of current chronic disabilities or residuals of any of the in-service injuries. 

Service records document several injuries reported by the Veteran.  During active duty, he was diagnosed with several colds and URIs, though a January 1967 chest X-ray was normal.  In February 1964 and December 1965, he was also found to have enlarged and edematous tonsils, but no diagnosis of tonsillitis was rendered and the Veteran never underwent any surgery to remove his tonsils.  In March 1966, he was diagnosed with tinea pediculis and treated with a topical acid, ointment, and powder.  In October 1970, he was treated for external hemorrhoids, and in October 1971, battery acid was splashed into his left eye.  An ophthalmology consultation diagnosed very mild chemical conjunctivitis and there is no other treatment or complaints related to the eye or to the left ear.  

Despite the finding that the Veteran incurred multiple injuries during service, there is no indication that the conditions were chronic in nature.  The November 1972 separation examination shows that the Veteran's systems were all normal upon physical examination and no chronic conditions or injuries were identified.  Furthermore, the incurrence of acute injuries during a period of service almost 40 years before receipt of the Veteran's claims for service connection is not by itself sufficient to establish the presence of current disabilities.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").

The post-service medical evidence also does not establish the presence of the chronic disabilities claimed by the Veteran.  He has not undergone any treatment for the conditions on appeal, and denied experiencing any current problems or impact on his daily life related to the in-service injuries during April 2011 and September 2011 VA examinations.  The VA examiners did not render any diagnoses related to the claims and the relevant physical examinations were normal.  

The Board has considered the statements from the Veteran that he has current residuals of his in-service injuries.  As discussed above, lay evidence can establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 469.  However, the Veteran has never specifically reported or described any symptoms that he may experience.  The Board finds that the Veteran's general and vague statements regarding the possible presence of the claimed disabilities are clearly outweighed by the medical evidence weighing against the claim.  The determinative issue in this case (i.e. whether the Veteran manifests chronic disabilities) involves a medical diagnosis and there must be competent medical evidence to the effect that the claim is plausible.  Grottveit, supra.

Thus, the weight of the evidence is against a finding of any current and chronic disabilities due to the acute injuries that occurred during active duty service.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims for service connection and they are denied. 


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  
VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in an August 2009 letter.  He also received notice regarding the disability-rating and effective-date elements of the claims in the August 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The record contains the Veteran's service treatment records and reports of examinations conducted in April 2011, May 2011, and September 2011 in response to the Veteran's claims.  The Veteran has not reported undergoing any post-service treatment for the disabilities on appeal.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied. 

Entitlement to service connection for residuals of a battery acid injury to the left eye or ear is denied.

Entitlement to service connection for tinea pedis, claimed as rash on the feet, is denied. 

Entitlement to service connection for a rash of the arms, trunk, and chest is denied. 

Entitlement to service connection for URIs is denied.

Entitlement to service connection for tonsillitis is denied. 

Entitlement to service connection for hemorrhoids is denied.
REMAND

The Veteran contends that ratings in excess of 10 percent are warranted for a service-connected scar and sensory loss of the left hand.  The Board notes that the disabilities were last examined in September 2009, five years ago.  While age alone is not sufficient to mandate the provision of a new VA examination, the Veteran has alleged that his disabilities are more severe than reflected in VA examination reports of record.  As the record also contains no other medical evidence describing the severity of the left hand conditions, the Board finds that new VA examinations are required by the duty to assist to ensure that the claims file accurately reflects the current severity of the disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

A remand is also necessary to issue a statement of the case (SOC) on the issue of entitlement to a rating in excess of 10 percent for sensory loss of the left hand.  The Veteran stated in his May 2010 notice of disagreement (NOD) that he was in "total disagreement" with the December 2009 rating decision.  His representative argued in a July 2014 brief that the May 2010 NOD included disagreement with the denial of the claim for an increased rating for left hand sensory loss.  Based on a sympathetic reading of the NOD, the Board agrees and notes that this issue was not addressed in the December 2011 SOC.  A remand is therefore necessary to provide the Veteran with a SOC on the issue of entitlement to a rating in excess of 10 percent for sensory loss of the left palmar digital nerves.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected left hand scar and sensory loss.  The examiner should be provided the claims file for review prior to the examination.  All indicated testing should be conducted.  

Based on the examination and review of the record, the examiner should determine:

a)  For each affected nerve, the degree of lost or impaired function; whether mild, moderate or severe incomplete paralysis or complete paralysis; and,

b)  Whether the Veteran's left hand scar is deep or superficial and the total area encompassed by the scar.  The examiner should also determine whether the Veteran's scar is unstable, painful, or results in any loss of function.  

A full rationale (i.e. basis) for all expressed opinions must be provided.

2.  Issue a SOC addressing the claim for entitlement to a rating in excess of 10 percent for sensory loss of the left palmar digital nerves.  Inform the Veteran of the requirements to perfect an appeal with respect to this issue.  

3.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed.

4.  Then, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for a residual scar of the left hand with neuropathic pain syndrome.  If the claimed benefit is not awarded in full, issue a supplemental statement of the case (SSOC) and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


